An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
OF
NEVADA

(o) l‘)4'}i\ 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

MICHAEL A. BROWN, No. 66391

Appellant,

VS.

KAIQX SIFFERMAN, F a L E D
Wm FEB 1 3 2015

 

TRﬂElE K, l.lf\l"_llr;l~»~<f\l‘l
CLEREgF ﬁleRi-ilv‘lE EQURT

BY

   

DEF-’U‘FY CLERK

ORDER DI SMI SSIN G APPEAL

Appellant’s unopposed December 18, 2014, motion to

voluntarily dismiss this appeal is granted. Accordingly, we

ORDER this appeal DISls/ﬂSSED.1

 

‘P

pit/QM , J.
Pickering

cc: Hon. William B. Gonzalez, District Judge, Family Court Division
Tarkaninan 85 Knight Law Group, PLLC
Kara Sifferman
Pickard Perry Kolbe, Ctd.
Eighth District Court Clerk

lParen‘ting coordinator’s January 2, 2-015, motion for NRA]? 38(b)
and NRS 18.010 attorney feee and costs is denied. In light of this
dismissal, all other pending motions are denied as moot.

6'0“!in